UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7721


MARCUS RANDALL BROWN,

                       Petitioner - Appellant,

          v.

ROY COOPER,

                       Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Robert J. Conrad,
Jr., District Judge. (5:13-cv-00074-RJC)


Submitted:    December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Marcus Randall Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcus Randall Brown filed a petition under 28 U.S.C.

§ 1651(a) (2006) for a writ of error coram nobis and a motion to

appoint   counsel   in    the     United       States   District     Court    for     the

Eastern District     of    North    Carolina.           In   the   petition,        Brown

sought to set aside his 1996 North Carolina state convictions

for possession of implements of housebreaking and presence in a

building with intent to commit a felony.                     The Eastern District

of North Carolina transferred the petition to the United States

District Court for the Western District of North Carolina, the

district court below.

            On July 10, 2013, the district court entered an order

denying the motion to appoint counsel, denying the petition for

a writ of error coram nobis on the basis that federal district

courts lack the authority to issue writs of error coram nobis to

set aside state convictions, and closing the case.                         Within the

twenty-eight-day period prescribed by Fed. R. Civ. P. 59(e) for

filing    motions   to    alter    or    amend     judgment,       Brown    moved     the

district court to reconsider its conclusion in the July 10 order

regarding     its   authority       to     grant    coram      nobis       relief    or,

alternatively,      to     construe        his     challenges        to     the      1996

convictions as being presented through a petition for a writ of

habeas corpus under 28 U.S.C. § 2254 (2006).                   The district court

denied the motion in part and granted the motion in part—denying

                                           2
reconsideration      of    the    July      10    order     but     construing    Brown’s

coram nobis claims as arising under 28 U.S.C. § 2254—and denied

relief     on      the     § 2254      petition           by      order    entered       on

October 4, 2013.         Brown timely appealed the October 4 order.

            On appeal, we confine our review to the issues raised

in the Appellant’s brief.                 See 4th Cir. R. 34(b).                  Because

Brown’s informal brief does not challenge the July 10 order or

the   district     court’s       ruling     in    the   October       4   order   denying

reconsideration, Brown has forfeited appellate review of that

order and ruling.         We therefore grant leave to proceed in forma

pauperis and affirm that order and ruling.

            With    respect      to   the    ruling        in   the   October     4    order

denying § 2254 relief, that ruling is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.     § 2253(c)(1)(A)               (2006).        A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find   that      the     district        court’s        assessment      of    the

constitutional claims is debatable or wrong.                        Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003).          When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

                                             3
dispositive      procedural       ruling       is   debatable,       and   that       the

petition   states        a    debatable        claim    of     the    denial     of     a

constitutional right.           Slack, 529 U.S. at 484-85.

           We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal of

that   portion    of    the     October    4   order    denying      § 2254    relief.

We dispense      with    oral    argument      because       the   facts   and    legal

contentions   are       adequately    presented        in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED IN PART;
                                                                   DISMISSED IN PART




                                           4